STANFORD, Justice
(dissenting).
I am especially dissenting because I believe that, notwithstanding the record that has been introduced in this case showing that the wife of deceased did sign a petition for letters of administration in the state of Washington, claiming that state as her residence, she had made Arizona her home since the time she and her husband moved here. 'J
Mrs. Graham’s testimony in the trial court in Maricopa county shows:
“Mr. Fehling: Mrs. Graham, at the time of the probating of the estate in the State of Washington, that is, the estate of Charles E. Graham, in the State of Washington, were you as a matter of fact a resident of the State of Washington regardless of what the record — A. I was not.”
Technically the majority opinion is correct, but if we are seeking to do justice on the facts as they are, the opinion is wrong.